DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     AMLONG & AMLONG, P.A.,
                           Appellant,

                                    v.

 BARRY G. RODERMAN, Trustee, as Trustee of the Realty 1122 Trust;
DAVID M. GOLDSTEIN; BUNNELL, WOULFE, KIRSCHBAUM, KELLER,
MCINTYRE, GREGOIRE & KLEIN, PA; CITY OF FORT LAUDERDALE,
    FLORIDA; BOVEN, RANDI GLICK, ESQ.; FERRELL LAW, PA;
 MICHAEL J. MCNERNEY AS TRUSTEE ETC.; UNITED STATES OF
   AMERICA DEPARTMENT OF TREASURY; UNITED STATES OF
 AMERICA DOJ; UNITED STATES OF AMERICA; DIANA STEINGER;
 BAKER & MCKENZIE, LLP; CONRAD & SCHERER, LLP; KOHLMAN
       HERNANDEZ, PS; and SCHECK INVESTMENTS, L.P.,
                         Appellees.

                             No. 4D17-1860

                             [April 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE-15-006398
(04).

  Jennifer Daley, Karen Coolman Amlong and Isha Kochhar of Amlong &
Amlong, P.A., Fort Lauderdale, for appellant.

  Barry G. Roderman of Barry G. Roderman & Associates, P.A., Fort
Lauderdale, for appellee Barry G. Roderman, Trustee, as Trustee of the
Realty 1122 Trust.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.